                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF'TEXAS
                                             EL PASO DIVISION

STATE OF TEXAS,                                        $
                                                       s
                        Plaintiff,                     $
                                                       $    No.03:17-CV-00179 PRM
v                                                      $
                                                       $
YSLETA DEL SUR PUEBLO, THE TRIBAL                      $
COUNCIL, AND THE TRIBAL GOVERNOR                       $
CARLOS HISA or his SUCCESSOR,                          $
                                                       $
                        Defendants.                    $
                                                       $



                   PUEBLO DEFENDANTSO BRIEF IN SUPPORT OF JURY DEMAND




I 67 I 6.00 I   00/JAUS/PLIl 5 87603v. I
                                                  ARGUMENT

             Plaintiff brought suit against the Pueblo Defendants arguing it is entitled to a declaratory

judgment finding that the Pueblo's bingo gaming activity violates Chapter            4l of the Texas Penal
Code, and that the bingo gaming activity therefore constitutes a nuisance under Tex. Civ. Prac. &

Rem. Code Ann. $ 125.0015(a)(5). Additionally, Plaintiff asks the Court to enter a permanent

"obey the law" injunction. Doc. 8. In the Pueblo Defendants' Amended Answer, Defendants timely

demanded         a   jury trial pursuant to Federal Rule of Civil Procedure 38(a).

             The Seventh Amendment provides that "in Suits at common law, where the value in

controversy shall exceed twenty dollars, the right of trial by jury shall be preserved . . . ." U.S.

Const., amend. VII. The right to a jury trial, as exercised by the Pueblo Defendants, is preserved

in Federal Rule of Civil Procedure 38(a). Since the merger of the systems of law and equity, the

Supreme Court has carefully preserved the right to trial by jury, such as here, where legal rights

are at stake. Chaulfeurs, Teamsters          & Helpers, Local No. 391 v. Terry,494 U.S. 558, 565 (1990).

"Maintenance of the jury as a fact-finding body is of such importance and occupies so firm         a place


in our history and jurisprudence that any seeming curtailment of the right to a jury trial should be

scrutinized withthe utmost care." Id. at565 (quoting Dimickv. Schiedt,293 U.S. 474,486 (1935)).

In resolving whether or not a jury trial is required: "[o]ne guiding beacon has been lit by the

Supreme Court: when in doubt, grant a jury trial." City of New Yorkv. Beretta U.S.A. Corp.,3l7

F. Supp. 2d 193,196 (E.D. N.Y. 2004); see also Dairy Queen, Inc. v. lilood,369 U.S. 469 (1962);

Beacon Theatres, Inc. v. Westover,359 U.S. 500, (1959).

             The Seventh Amendment's inclusion of o'where the value in controversy shall exceed

twenty dollars" does not provide a dollar amount in relief sought, but instead focuses on a case's

value in controversy. This is to ensure that federal courts did not turn into small claims courts or


                                                          2

I 67 I   6.00 I 00/JAU S/PL/l 587603v.   I
haring inconsequential small value cases that would clog up the federal courts. The Twenty Dollars

Clause, 1 l8 Flenv. L. Rev. 1665-79 (2005) ("Besides their amounts in controversy, cases might

merit juries because of some other           trail-like 'complexity' or oimportance'-that            correlates with

amount in controversy. The Twenty Dollars Clause might embody the fFramers'] observation that

small claims cases, as a class, are neither complex nor important cases for which the jury would

prove useful."). This case as Plaintiff has stated in its pleadings exceeds well over $70 million per

year as the value in controversy. See Doc. 146 at. 9. By the extensive litigation by both parties

over the years, this case is clearly not a small claims suit, nor is                    it a low value   case   of little

importance.

            As this Court has articulated, the Supreme Court has developed a two-part test to determine

whether a party is entitled to a jury trial. That analysis requires the Court to first consider the

essential nature of the cause of action alleged, as it was viewed at the time of the adoption of the

Constitution in 1791, in order to determine whether that cause of action was historically tried to a

jury. City of Monterey v. Del Monte Dunes,526 U.S. 687,708 (1999); see also City of New York,

317 F-. Supp. 2d at 195 (stating             "[i]n deciding whether      a   jury is required under the Seventh

Amendment to the United States Constitution, federal courts are directed to try to place themselves

in the position of         a judge sitting   in   1791, when the right to     jury was embedded in the Bill of

Rights.") Second, the court must determine whether the remedies sought are legal or equitable.

            1.   Ilistorically, nuisance suits wcre tried by juries

            Suits regarding public nuisance have historically involved questions of fact for               a   jury in a

court of law. The origin of public nuisance was criminal, Restatement (Second) of Torts $ 821B

cmts a, b (1979); and it is unquestionable that a defendant being charged with a crime must be

afforded      a   jury trial for all criminal   ancl quasi-criminal   actions.   See,   e,g.,In re Sawyer,l24 U.S,


                                                            J

1   671 6.00 I 00/JAUS/PL/1 587603v. I
                                                   oohas
200, 209-210 (1888) (chancery                              no jurisdiction over the prosecution, the punishment or the

pardon of crimes or misdemeanors"); Davis v, American Soc. for Prevention                        o.f   Cruelty to Animals,

75 N.Y. 362,369 (1878). In fact, Plaintiff brings its claims under the Texas Penal Code, while

seeking civil remedies. Hence, based on Plaintifls own cause of action, this case entitles the

Pueblo Defendants to a trial by jury.

             Justice Story, one of the country's leading legal scholars of the early nineteenth century,

stated the settled rule of common law that "the question                     of fpublic] nuisance or not must, in cases

of doubt, be tried by a jury." II                      Joseph Story, Commentaries on Equity Jurisprudence, as

Administered in England and America $ 923, at202 (1st ed. 1836). Story explained the limited

role of equity in such matters:

             In cases of public nuisances, properly so called, an indictment lies to abate them and punish
             the offenders. But an information also lies in Equity to redress the grievance, by way of
             injunction. The instances of the interposition of the Court, however, are (it is said) rare,
             and principally confined to information's seeking preventive relief. [Examples omitted.]
             But the question of nuisance or not must, in cases of doubt, be tried by a jury; and the
             injunction will be granted or not, as that fact is decided.

Id.In       Crowder v. Tinkler,                l9 Ves. 620 (1816), Lord Eldon denied     an injunction requested by a

private plaintiff to abate a dangerous gunpowder mill. Id, The court stated that, even though the

Attorney General was a party, 'ounless it was clearly a public nuisance, generally the Court would

not interpose by Injunction, until it had been tried at Law." Id. at 622. Rather, Lord Eldon ordered

that the'oproper coutse" was for the disputed facts to be "tried at the next Assizes (i.e.,                      a   jury)."

Id. at 621.

             Historically, courts drew distinctions between a nuisance per se (where no jury trial was

necessary), and disputed questions of nuisance, such as the present case, where a jury trial is

required. See also Attorney Generalv. United Kingdom Elec. Tel. Co.,5 LawT. (N.S. 338) (1861)

(stating      "[i]n ordinary           cases, where the issue      of a suit in equity depends upon a legal right, that

                                                                     4

I 67 I   6.00 I 00/JAUS/PL/   I   587603v. I
right must be ascertained at law before any relief can be granted by this court . . . . In truth, the

question, what is a nuisance, is one peculiarly fitted for investigation by a jury. Indeed, there is

none more fitted for such an inquiry.") Because there are disputed questions of nuisance here, a

jury trial must be granted.

              2. The remedies sought by Plaintiff are both legal and equitable

              The next part of this Court's analysis must then determine whether the remedies sought are

legal or equitable in nature. Chauffeurs, 494 U.S. at 565. Actions at law entitle the parties to a jury,

but equitable cases do not. Manning v. United States, 146 F.3d 808, 811-12 (10th Cir. 1998).

While the Declaratory Judgment Act itself does not create the right to a jury trial, it specifically

preserves the right of            a   jury trial on issues for which that right is guaranteed. Beacon Theatres, Inc.

v. Westover,359 U.S. 500 (1959). Declaratory judgment actions are inherently neither equitable

nor legal, and the nature of the underlying dispute determines whether a jury trial is available.

Starr Intern. Co., Inc. v. American Intern. Group, [nc.,623 F. Supp. 2d 497 (S.D. N.Y. 2009). The

Pueblo Defendants do not dispute that an injunction is an equitable remedy, however Plaintiff                      s


remedy is legal as            well. Specifically, Plaintiff s underlying dispute - which is bingo as a gaming

activity at Ysleta del Sur Pueblo violates the Restoration Act                 - provides   that Pueblo Defendants

have a right to trial by jury.

              As the Fifth Circuit has stated:

              "[W]here the case presents several claims or demands more than one remedy, the most
              direct test is 'whether the action now pending before the District Court contains legal
              issues.' Dairy Queen, Inc. v. IMood, 1962,369 U.S.469, 473,82 S.Ct.894, 897,8L.F,d.2d
              44. If so, the parties are entitled to a jury trial as of right on those issues.

Swofford v. B            &   W, Inc., 336 F.2d 406, 409 (5th     Cir. 1964)




                                                                5


I 67 I 6.00   1   00/JAUS/PL/l 587603v.1
             The case United States v. State of New Mexico is instructive when considering the

underlying issue of law present in this case. In United States v. State of New Mexico, the Tenth

Circuit held that the State of New Mexico had the Seventh Amendment right to                  a   jury trial in a

case r.vhere the       United States sued the State of New Mexico for declaratory and injunctive relief

fbrrecoveryoftaxes. (Jniteclstatesv. State o/'N,M.,642F.2d3g7,400(lOthCir. l98l). Theissue

in that      case was whether "radio telescope antennas [were] radio towers or similar thereto as to

sustain a tax on the construction services of E-Systems . . . ." Id. Expert witnesses for both parties

testified as to whether or not procurement of antennas was a construction activity. The Tenth

Circuit held that "New Mexico is entitled to have a jury decide the pivotal issue of fact [of rvhether

or not the moving of antennas was a construction activity]. " kl. at 402.

             The present case contains a similar "pivotal issue of fact"   -   i.e. does the gaming activity of

bingo conclucted at Ysleta del Sur Pueblo meet the definition of gaming activity under tlte

Restoration Act? Like rn State qf New Mexico, in this case there has been substantial expert

testirnony detailing the gaming activity of bingo, the use of cardminding machines to assist playels,

and whether the gaming activity at Ysleta del Sur Pueblo is a nuisance under the             law. Just like the

State of New Mexico was entitled to a jury, the underlying issue of the case is an issue of law

entitled to a jury, as a right provided to the Pueblo Defendants by the U.S. Constitution.

                                               CONCLUSION

             For these reasons, the Courl should grant the Pueblo Defendants' right to       a   jury trial that

exists in this case.




                                                       6

I 67 I   6.00100/JAUS/Pt./1 587603v. I
            Dated: December          28,2018   Respectfully Submitted,


                                               By:/s/ Joseph D, Austin
                                               KEMP SMITT{ LLP
                                               Richard Bonner
                                               State Bar No. 02608500
                                               Joseph Daniel Austin
                                               State Bar No. 24101470
                                               P.O. Box 2800
                                               El Paso, TX 79999-2800
                                               (9 1 5) 553-4424 (telephone)
                                               (915) 546-5360 (facsimile)
                                               &ichard.gonner@kemps
                                               Joseph. Austin@kempsmith. com



                                               BARNHOUSE KEEGAN SOLIMON & WEST LLP
                                               Randolph H. Bamhouse
                                               Michelle T. Miano
                                               7424 4th Street NW
                                               Los Ranchos de Albuquerque, NM 87107
                                               (505) 842-6 1 23 (telephone)
                                               (s05) 842-61 24 (facsimile)
                                               dbarnhouse@indiancountrylaw. co_U
                                               mmiano@ indiancountrvlaw. com

                                               Attorneys for Pueblo Defendants


                                          CERTIFICATB OF SERVICE

            I hereby certify that on December 28,2018, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system which will send notification to the following:

      Michael R. Abrams
      michael. abram s (Ooag. texas. go v

      Benjamin Lyles
      beni amin.lyles@oas.texas. sov

                                                /s/ Joseph D. Austin




                                                         7

I 67 I 6.00 I   00/JAUS/PL/1 587603v. I
